Citation Nr: 1339074	
Decision Date: 11/27/13    Archive Date: 12/13/13

DOCKET NO.  10-01 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a disability rating in excess of 40 percent for degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from July 1986 to November 1995.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  In a March 2007 rating decision, the RO increased the Veteran's disability rating for his low back pain radiculopathy on the right to 40 percent as of May 24, 2006.  

While the claim was being processed, the RO awarded 40 percent ratings for lower extremity radiculopathy in each leg; the Veteran has not appealed these determinations and they are not currently before the Board. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's claims file contains the first page of a favorable decision by the Social Security Administration (SSA) to provide the Veteran with disability benefits, based on his lumbar spine disability.  As these SSA records are pertinent to the pending claims, such records should therefore be obtained for consideration in connection with the issues on appeal.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992) (VA's duty to assist includes obtaining records from SSA and giving appropriate consideration and weight in determining whether to award or deny VA disability compensation benefits).

A January 2010 statement by a VA physician reflects that the Veteran was bed bound for about 6 weeks due to his service-connected back disability during the course of the year.  On VA examination in February 2013, it was indicated that the Veteran had 1-2 weeks of incapacitating episodes due to his service-connected degenerative disc disease over the past year.  The VA 2010 physician should be contacted and requested to clarify his January 2010 statement.  

Accordingly, the case is REMANDED for the following action:

1.  Contact SSA and obtain a copy of that agency's decision(s) concerning the Veteran's claim(s) for disability benefits, including any medical records used to make the decision(s).

The Veteran should be notified of the identity of any records that are unavailable, the efforts VA has undertaken to obtain the records, and any further action that may be taken concerning his claims, and he should be notified to submit any additional records that are in his possession.

2.  Dr. C. Watrous should be contacted and asked to clarify his January 2010 statement.  He should indicate whether he is the Veteran's treating physician and whether the Veteran's service-connected degenerative disc disease results in incapacitating episodes.  If the service-connected degenerative disc disease results in incapacitating episodes, the physician should specify their duration in number of weeks during the past 12 months.  Incapacitating episodes are defined as requiring bed rest prescribed by a physician and treatment by a physician.  

3.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


